DETAILED ACTION
This action is pursuant to the claims filed on 09/28/2022. Claims 1, 3-16, 18-19, and 21-23 are pending. A final action on the merits of claims 1, 3-16, 18-19, and 21-23 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112b rejections of the previous office action are withdrawn.
Claim Objections
Claims 1, 7, and 23 are objected to because of the following informalities:  
Claim 1 line 19; “wherein thickness of the vapor deposition layer is 5 to 100 nm” should read “wherein a thickness of the vapor deposition layer is 5 to 100 nm” to increase clarity.
Claim 7 line 16; “wherein thickness of the vapor deposition layer is 5 to 100 nm” should read “wherein a thickness of the vapor deposition layer is 5 to 100 nm” to increase clarity.
Claim 23 line 2; “the vapor deposition is formed a laminate structure…” should read “the vapor deposition is formed as a laminate structure…” to increase clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-16, 18-19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo (U.S. PGPub No. 2008/0202490) in view of Ota (U.S. PGPub No. 2010/0087902), and in further view of Garnier (Garner, Geraldine, Influence of Structural Feature of Aluminum Coatings on Mechanical and Water Barrier Properties of Metallized PET Films, Wiely InterScience, Nov 2, 2009).
Regarding claim 1 Dodo teaches a heating tool (Fig 3 heat generating body 1) comprising: an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive); the exothermic composition being housed in an air-permeable container bag (Fig 3 and [0082], covering material 5 and upper most layer of multiliayer substrate 4 define air-permeable container bag for heat generating composition body 1A; [0080-0081] at least covering material 5 is air permeable), wherein the heating tool is configured for direct application to a skin via the active ingredient-containing adhesive layer (Fig 3 adhesive layer 9 configured for direct contact and application to skin with removal of release film 13; [0317] disclosing adhesive layer as capable of adhering to skin); wherein the heating tool comprises the active ingredient-containing adhesive layer on at least part of a portion in which the exothermic composition is present (Examiner notes under the broadest reasonable interpretation this limitation merely recites a ‘portion’ of the heating tool containing at least part of the adhesive layer and exothermic composition; such a portion exists in fig 3 for example where exothermic composition 1a and adhesive 9 are both present within a same ‘portion’); wherein the active ingredient adhesive layer contains a base, the base is at least one member selected from a group consisting of rubber-based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine). Dodo further teaches wherein the substrate layer of the container bag is a multi-layer structure comprising multiple layers of polyethylene films to function as an air-impermeable sheet ([0081-0082] substrate made of layer A/layer B, layer A/layer B/layer C, or layer A/layer B/layer C/layer D; [0083] disclosing layers A, B, C, and D including polyethylene films).
The above referenced embodiment of Dodo fails to explicitly teach a vapor deposition layer between the outside of the container bag and adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a similar container bag (Figs 1 and 4, container bag defined by layer 10 of Fig 1 and layer 31 of Fig 4) comprises a multilayered structure on the bottom layer of the container bag (Fig 4 polymer sheet layer 31) wherein the multilayer structure can optionally comprise a polyethylene film or a vapor deposited film to function as an air impermeable sheet ([0062] “Specific examples of the air-impermeable polymer film that constitutes the polymer sheet layer 31 include polyethylene films … The polymer film that constitutes the polymer sheet layer 31 … may be a multi-layered one. Also, processed films such as films on which a metal or an inorganic material has been vapor-deposited may be used”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified layers A, B, or C of the multi-layered substrate of Dodo in view of Ota to incorporate a vapor deposition layer between the outside of the container bag (i.e., layer A) and adhesive layer. Doing so would be a simple substitution of one well-known layer of an air impermeable polymer multi-layered structure (Dodo [0082-0083] polyethylene layer B, C, or D in the multi-layer substrate that is between layer A and the substrate 9) for another well-known layer of an air impermeable multi-layered structure (Ota [0060-0062] processed films such as vapor-deposited films) to yield the predictable result of providing a well-known air impermeable layer on a multi-layered skin-side surface of a heat generating body.
Dodo/Ota fail to teach wherein a thickness of the vapor deposition layer is 5 to 100 nm.
In related prior art, the Garnier reference discloses a study analyzing various thicknesses of an aluminum vapor deposition layer on a polyethylene terephthalate (PET) and the resulting relationship between the thickness of the vapor deposition layer and the permeance to water vapor, oxygen, and carbon dioxide (Pg 3110 “introduction” and “abstract”). The prior art concluded that an aluminum vapor deposition layer of 40 nm to 80 nm yielded the least amount of oxygen permeation rate (see Fig 13a and Pg 3116-3117 “Permeability” section). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air impermeable film of Dodo in view of Ota and Garnier to incorporate the aluminum vapor deposited sheet on a PET film with a thickness between 5 to 100 nm to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art to advantageously provide an air impermeable film with very little residual air permeance as disclosed by Garnier (see Fig 13a and Pg 3116-3117 “Permeability” section disclosing aluminum vapor deposition layers of 40 or 80 nm having the least permeance)
Regarding claim 3, Dodo further teaches wherein the oxidation accelerator is carbon black ([0187] carbon component is carbon black).
Regarding claim 4, Dodo further teaches wherein the exothermic composition further contains a water-soluble salt and/or a water-retaining agent ([0097]).
Regarding claims 5 and 13-14, in view of the above combination of claims 1, 3, and 4 respectivley, Dodo further teaches wherein the exothermic composition contains the oxidation accelerator in an amount of 1 to 50 parts by weight ([0182]). Examiner notes that this converts to a minimum of 0.39 wt% and a maximum of 32.89 wt% . Maximum calculation based on the maximum part by weight of the carbon component (50) and the minimum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            50
                                        
                                        
                                            50
                                            +
                                            102.04
                                        
                                    
                                    =
                                    0.3289
                                    =
                                    32.89
                                    %
                                
                            . Minimum calculation based on the minimum part by weight of the carbon component (1) and the maximum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            257
                                        
                                    
                                    =
                                    0.0039
                                    =
                                    0.39
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of the oxidation accelerator in the exothermic composition being in an amount of 1 to 30 wt%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate a wt% in an amount of 1 to 30 for the oxidation accelerator in the exothermic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine an ideal range of the oxidation accelerator to achieve sufficient heating of the device for the user.	
Regarding claim 7, Dodo teaches a method for suppressing a reduction of an active ingredient in an adhesive layer of a heating tool (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; the presence of substrate 4 between adhesive layer 9 and exothermic composition body 1A suppresses a reduction of active ingredient in adhesive layer 9 (i.e., suppression is compared to lack of existing substrate 4 in which active ingredient would mix with carbon black of exothermic composition 1A)) comprising an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive), the method comprising disposing a layer between the active ingredient containing adhesive layer and a container bag (Fig 3 and [0080-0081] covering material 5 and substrate 4 act as air permeable container; [0082] discloses substrate 4 as multi-layered, thus the bottom layers of substrate 4 are disposed between adhesive 9 and upper layer of substrate 4 defining the outside of the container bag) housing an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); wherein the heating tool is configured for direct application to a skin via the active ingredient-containing adhesive layer (Fig 3 adhesive layer 9 configured for direct contact and application to skin with removal of release film 13; [0317] disclosing adhesive layer as capable of adhering to skin); wherein the heating tool comprises the active ingredient-containing adhesive layer on at least part of a portion in which the exothermic composition is present (Examiner notes under the broadest reasonable interpretation this limitation merely recites a ‘portion’ of the heating tool containing at least part of the adhesive layer and exothermic composition; such a portion exists in fig 3 for example where exothermic composition 1a and adhesive 9 are both present within a same ‘portion’); wherein the adhesive layer contains a base, and the base is at least one member selected from a group consisting of rubber- based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine). Dodo further teaches wherein the substrate layer of the container bag is a multi-layer structure comprising multiple layers of polyethylene films to function as an air-impermeable sheet ([0081-0082] substrate made of layer A/layer B, layer A/layer B/layer C, or layer A/layer B/layer C/layer D; [0083] disclosing layers A, B, C, and D including polyethylene films).
The above referenced embodiment of Dodo fails to explicitly teach disposing a vapor deposition layer between the outside of the container bag and the active ingredient containing adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a similar container bag (Figs 1 and 4, container bag defined by layer 10 of Fig 1 and layer 31 of Fig 4) comprises a multilayered structure on the bottom layer of the container bag (Fig 4 polymer sheet layer 31) wherein the multilayer structure can optionally comprise a polyethylene film or a vapor deposited film to function as an air impermeable sheet ([0062] “Specific examples of the air-impermeable polymer film that constitutes the polymer sheet layer 31 include polyethylene films … The polymer film that constitutes the polymer sheet layer 31 … may be a multi-layered one. Also, processed films such as films on which a metal or an inorganic material has been vapor-deposited may be used”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified layers A, B, or C of the multi-layered substrate of Dodo in view of Ota to incorporate a vapor deposition layer between the outside of the container bag (i.e., layer A) and adhesive layer. Doing so would be a simple substitution of one well-known layer of an air impermeable polymer multi-layered structure (Dodo [0082-0083] polyethylene layer B, C, or D in the multi-layer substrate that is between layer A and the substrate 9) for another well-known layer of an air impermeable multi-layered structure (Ota [0060-0062] processed films such as vapor-deposited films) to yield the predictable result of providing a well-known air impermeable layer on a multi-layered skin-side surface of a heat generating body.
Dodo/Ota fail to teach wherein a thickness of the vapor deposition layer is 5 to 100 nm.
In related prior art, the Garnier reference discloses a study analyzing various thicknesses of an aluminum vapor deposition layer on a polyethylene terephthalate (PET) and the resulting relationship between the thickness of the vapor deposition layer and the permeance to water vapor, oxygen, and carbon dioxide (Pg 3110 “introduction” and “abstract”). The prior art concluded that an aluminum vapor deposition layer of 40 nm to 80 nm yielded the least amount of oxygen permeation rate (see Fig 13a and Pg 3116-3117 “Permeability” section). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air impermeable film of Dodo in view of Ota and Garnier to incorporate the aluminum vapor deposited sheet on a PET film with a thickness between 5 to 100 nm to arrive at the method of claim 7. Doing so would be obvious to one of ordinary skill in the art to advantageously provide an air impermeable film with very little residual air permeance as disclosed by Garnier (see Fig 13a and Pg 3116-3117 “Permeability” section disclosing aluminum vapor deposition layers of 40 or 80 nm having the least permeance).
Regarding claim 8, in view of the combination of claim 4, Dodo further teaches wherein the oxidation accelerator is carbon black ([0187] carbon component is carbon black).
Regarding claims 9-11, in view of the combination of claims 5, 3, and 8 respectively ,Dodo further teaches wherein the exothermic composition further contains a water-soluble salt and/or a water-retaining agent ([0097]).
Regarding claims 6 and 18-19, in view of the above combination of claims 1, 3, and 4 respectively, Dodo further teaches wherein the adhesive layer contains the active ingredient in an amount from 0.01 to 25 parts by weight based on 100 parts by weight of the adhesive ([0346]; Examiner notes this converts to a range of 0.01 wt% to 20 wt% (                                
                                    
                                        
                                            0.01
                                        
                                        
                                            0.01
                                            +
                                            100
                                        
                                    
                                    =
                                    0.0001
                                    =
                                    0.01
                                    %
                                     
                                    ;
                                    
                                        
                                            25
                                        
                                        
                                            25
                                            +
                                            100
                                        
                                    
                                    =
                                    0.20
                                    =
                                    20
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of 0.00001 to 85 wt% of the active ingredient in the adhesive layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate the range of 0.0001 to 85 wt% of the active ingredient in the adhesive layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine the workable range for the active ingredient to obtain an ideal effect of the active ingredient on the user.
Regarding claims 12 and 15-16, in view of the above combination of claims 6, 8 and 9 above, Dodo further teaches wherein the exothermic composition contains the oxidation accelerator in an amount of 1 to 50 parts by weight ([0182]). Examiner notes that this converts to a minimum of 0.39 wt% and a maximum of 32.89 wt% . Maximum calculation based on the maximum part by weight of the carbon component (50) and the minimum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            50
                                        
                                        
                                            50
                                            +
                                            102.04
                                        
                                    
                                    =
                                    0.3289
                                    =
                                    32.89
                                    %
                                
                            . Minimum calculation based on the minimum part by weight of the carbon component (1) and the maximum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            257
                                        
                                    
                                    =
                                    0.0039
                                    =
                                    0.39
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of the oxidation accelerator in the exothermic composition being in an amount of 1 to 30 wt%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate a wt% in an amount of 1 to 30 for the oxidation accelerator in the exothermic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine an ideal range of the oxidation accelerator to achieve sufficient heating of the device for the user.	
Regarding claim 22-23, in view of the combination of claim 1 above, Garnier further teaches wherein the vapor deposition layer is selected from a group consisting one or more of aluminum, chromium, zinc, gold, silver, platinum, nickel, silicon dioxide, titanium oxide, aluminum oxide, zirconium oxide, magnesium fluoride, titanium nitride, and titanium carbide (Abstract and Table 1, vapor deposition layer is aluminum); and further comprising a polyethylene terephthalate resin film (Abstract and table 1, PET film is base in which aluminum is vapor deposited), wherein the vapor deposition is formed a laminate structure with the polyethylene terephthalate resin film (aluminum is vapor deposited onto PET film to form a laminate structure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air impermeable film of Dodo in view of Ota and Garnier to incorporate the aluminum vapor deposited sheet on a PET film to form a laminate structure to arrive at the device of claims 22-23. Doing so would be obvious to one of ordinary skill in the art to advantageously provide an air impermeable film with very little residual air permeance as disclosed by Garnier (see Fig 13a and Pg 3116-3117 “Permeability” section disclosing aluminum vapor deposition layers of 40 or 80 nm having the least permeance).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo in view of Ota and Garnier as applied to claim 1, and in further view of Kopanic (U.S. PGPub No. 2006/0258963).
Regarding claim 21, the Dodo/Ota/Garnier combination teaches the device of claim 1 as stated above.
Dodo/Ota fail to teach wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives.
In related prior art, Kopanic teaches a similar heating device (Fig 1 and [0012]) wherein a similar adhesive layer is provided (Fig 2 adhesive 24) wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives ([0032], adhesive layer can be formed with methyl acrylate or 2-ethylhexyl acrylate) and the silicone-based adhesives is at least one silicone- based adhesive selected from a group consisting of addition cure type and peroxide cure type silicone-based adhesives (Examiner notes that the adhesive layer is claimed to only contain “at least one member” selected from a group consisting of … acrylic-based adhesives and silicone-based adhesives in claim 1; as such the “addition cure type and peroxide cure type” adhesives do not need to be taught to reject claim 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Dodo in view of Ota, and Kopanic to incorporate the acrylic-based adhesive of Kopanic to arrive at the device of claim 1. Doing so would be a simple substitution of one well known acrylic-based adhesive ([0323] acrylic adhesive of Dodo) for another well-known acrylic-based adhesive (Kopanic [0032] methyl acrylate-based adhesive) to yield the predictable result of an adhesive layer that is capable of being attached to the skin of a patient (Dodo [0317]; Kopanic [0012]).
Response to Arguments
Applicant’s arguments, see remarks, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1, 3-16, 18-19, and 21 under 35 USC 103 have been fully considered and are persuasive in light of the amendment reciting a thickness of the vapor deposition layer being 5 to 100 nm.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Garnier reference.
Applicant's arguments filed 09/28/2022 regarding the substitution of a polyethylene film for a vapor deposition layer on page 7 of the remarks have been fully considered but they are not persuasive. Applicant argues that “there is no motivation for a POSA to use such a [vapor deposition] layer, letting alone using the vapor deposition … disposed between the outside of the container and the active ingredient-containing adhesive layer”.
In this case, paragraphs [0081-0084] of Doda teaches a multilayer air impermeable substrate 4 comprising layers A, B, C, and D in which any of layers A, B, C, or D may contain a polyethylene film. The Examiner notes that layer A (i.e., the uppermost layer closest to the exothermic composition 1A) and covering material 5 define the container of the exothermic composition 1A such that layers B, C, and D are between the outside of the container and the adhesive layer 9.  Furthermore, the Ota reference teaches a similar multilayer air impermeable substrate in Figure 4. Paragraph [0062] of Ota discloses the alternative use of polyethylene films or vapor deposited films being capable interchangeable use for an air-impermeable substrate. As such, the Examiner maintains their position that it would have been obvious to one of ordinary skill in the art to modify any one of layers B, C, or D of the multilayer substrate of Doda in view of Ota to incorporate a vapor deposition layer in layer B, C, or D such that the vapor deposition layer is between the outside of the container (i.e., layer A) and the adhesive layer 9. Doing so would be a simple substitution of one well-known material of a polyethylene film for another well-known material of a vapor deposition layer to yield the predictable result of an air-impermeable multilayer substrate. As such, these arguments are unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794